DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 15 is objected to because of the following informalities: in the claim, “a metallic support layer, the polyamide-based” should be “a metallic support layer, and the polyamide-based”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the proportion of the at least one metal sulfide and/or calcium phosphate in total is 1-30% by weight”. The scope of the claim is confusing because the use of “and/or” creates ambiguity about how to measure the “total” weight of the components. For example, does the claim encompass a material that comprises 20% by weight of a metal sulfide and 20% by weight of calcium phosphate? Using the “and” portion, the claim would appear to exclude such a material because the sum of the two is 40% by weight. Using the “or” portion, however, the claim would appear to encompass such a material 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/462,829. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a polyamide-based sliding material comprising the same fillers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:
Claim 1 of copending ‘829 discloses a polyamide-based sliding material comprising fillers that improve the tribological properties, wherein the fillers comprise at least one metal sulfide and calcium phosphate.
Regarding claims 2-5:
See claims 2-5 of copending ‘829.
Regarding claim 6:
Claim 1 of copending ‘829 discloses a ratio of calcium phosphate to metal sulfide of 5:1 to 1:1.
Regarding claims 7-19:
See claims 7-20 of copending ‘829. Those features present in the copending claims, but not specifically recited in the present claims are encompassed by the present claims because the claims use inclusive language.
Regarding claim 20:
The examiner submits the plain-bearing composite material and/or the plain-bearing bushing are broadly a transmission component and/or cable guide as presently claimed.


Claim Rejections - 35 USC § 102
Claim(s) 1, 5-7, 11-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (US 2011/0082059)
Regarding claims 1 and 7:
Iwata discloses a sliding resin composition that is useful for coating surfaces [0001; 0020]. The composition comprises various resins including polyamide and polyamide-imide (which is broadly considered to be encompassed by “polyamide” as claimed) [0017]; a solid lubricant of PTFE [0015]; an additional solid lubricant such as one or more of molybdenum disulfide and tungsten disulfide [0028]; and a PTFE film forming agent such as calcium phosphate [0019]. Example 1 comprises polyamide-imide (PAI), PTFE, and calcium phosphate, and Example 2 comprises PAI, PTFE, calcium phosphate, and molybdenum disulfide [0042].
Regarding claim 5-6:
Example 1 uses 10% of calcium phosphate [0042]. Example 2 uses 10% of calcium phosphate and 5% molybdenum disulfide, which also provides a ratio of 2:1.
Regarding claim 11-12:
The PTFE is tribologically active and is present in amounts of 10-40% [0017].
Regarding claim 14:
Example 1 uses 60% of PAI and Example 2 uses 55% [0042].
Regarding claims 15-20:
Iwata teaches the compositions can be applied to metal substrates [0020]. Test substrates include a cylindrical metal substrate and a cylindrical porous metal substrate, wherein the porous substrate is impregnated with the composition [0044]. The friction between the composition and the shaft, which forms a plain bearing (slide bearing bushing) and is three-dimensional, was measured [0046-0048]. The examiner further submits such a coated cylinder is broadly a transmission component because such an article transmits power or a cable guide because a cable can be run through the cylinder.


Claim Rejections - 35 USC § 103
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2011/0082059).
Iwata discloses a sliding resin composition as previously explained. 
Regarding claim 2:
Iwata teaches the following contents, by mass: the PTFE is 10-40%, the PTFE film forming agent is 5-15%, and the additional solid lubricant is 1-60% [0017; 0041]. The minimum amount of these materials is therefore 16% (=10+5+1). The balance of the composition would be the resin, so Iwata therefore teaches up to 84% by mass of the resin.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of the additives, including over values resulting in the amount of resin presently claimed, to provide the desired sliding and other properties for a given end use. 
Regarding claim 10:
As noted previously, Iwata teaches the use of solid lubricant such as one or more of molybdenum disulfide and tungsten disulfide [0028]. Furthermore, the PTFE film forming agent is 5-15%, and the additional solid lubricant is 1-60% of the composition [0017; 0041].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of the additives, including over values resulting in the amounts presently claimed, to provide the desired sliding and other properties for a given end use. 



Claim(s) 3-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2011/0082059) in view of Proost et al. (US 2014/0106914).
Iwata discloses a sliding resin composition as previously explained. 
Regarding claim 3-4:
Iwata is silent with regard to the use of polyamide 4,6 or a blend of that polyamide and another.
Such materials were known in the art. For example, Proost discloses a sliding element for use in a lubricated guide which provides a sliding contact surface [0001]. The element comprises (A) a polyamide and (B) other components [0011-0013]. Proost teaches polyamide 4,6 can be used, which provides improved modulus and coefficient of friction compared to other polyamides [0061-0064; 0078].
The reference also teaches the use of 0.01-10% by weight of an additional polyamide [0024]. In an example, a blend of 97.5% PA46 and 2.5% PPA provides the best results [0078].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use polyamide 4,6, alone or further comprising an additional polyamide, to provide improved modulus and coefficient of friction.
Regarding claim 13:
Iwata is silent with regard to layer silicates.
Such materials were known in the art. For example, Proost teaches the other component (B) can comprise talc (i.e., a layer silicate) in an amount of 0.01-5% by weight as a nucleating agent [0051].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add talc to Iwata’s composition as a nucleating agent, and further vary the amount thereof, including amounts within the claimed range to provide the properties desired for a given end use.



Claim(s) 1-5, 7, 11-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proost et al. (US 2014/0106914).
Regarding claims 1 and 7:
Proost discloses a sliding element for use in a lubricated guide which provides a sliding contact surface [0001]. The element comprises (A) a polyamide and (B) other components [0011-0013]. Suitable components (B) include molybdenum disulfide (MoS2) as a solid lubricant [0050].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select any of the disclosed components (B) for their disclosed purposes, including molybdenum sulfide for the purpose of improving lubricity (tribologic properties), and thereby achieve the claimed invention.
Regarding claims 2 and 14:
The element preferably comprises 70-99.9% by weight of the polyamide [0031-0032].
Regarding claim 3:
Proost teaches polyamide 4,6 can be used, which provides improved modulus and coefficient of friction compared to other polyamides [0061-0064; 0078].
Regarding claim 4:
Proost teaches the use of 0.01-10% by weight of an additional polyamide [0024]. In an example, a blend of 97.5% PA46 and 2.5% PPA provides the best results [0078].
Regarding claim 5:
Proost teaches the use of 0.01-20% by weight of the solid lubricant [0050].
Regarding claim 11:
Proost teaches a mixture of a variety of fillers can be used as component (B), including those that are tribologically active materials, e.g., graphite, boron nitride, silane nitride, talc, carbon black, etc. [0050-0053].
Regarding claim 12:
The total amount of component (B) can be up to 40% by weight [0030]. Additionally, Proost teaches the use of up to 20% by weight for solid lubricant, up to 5% by weight of talc, etc. [0050-0053].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of additional fillers, including over amounts within the presently claimed range, to provide the desired combination of properties, and thereby achieve the claimed invention.
Regarding claim 13:
Talc, previously mentioned, is a layer silicate [0051].
Regarding claims 16 and 19-20:
Proost discloses a bearing or chain guide (i.e., a three-dimensional molded body) comprising the sliding element [0011].


Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proost et al. (US 2014/0106914) in view of Iwata (US 2011/0082059).
Regarding claims 15 and 17-18:
Proost discloses a sliding element as previously explained.
Proost is silent with regard a metallic support.
Such supports were known in the art. Iwata discloses a sliding resin composition that is useful for coating surfaces [0001; 0020]. The compositions can be applied to metal substrates [0020]. Test substrates include a cylindrical metal substrate and a cylindrical porous metal substrate, wherein the porous substrate is impregnated with the composition [0044]. The friction between the composition and the shaft, which forms a plain bearing (slide bearing bushing) and is three-dimensional, was measured [0046-0048].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a metallic support with the sliding element of Proost to provide a sliding surface as known in the art. Additionally, before the effective filing date of the claimed invention, it would 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787